department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc tege eoeg teb tjones wta-n-115012-01 memorandum for charles m anderson manager tax-exempt_bonds - field operations from timothy l jones assistant chief tax-exempt_bond branch subject definition of empowerment_zone facility bonds this written technical assistance is to inform you of our position regarding a question that has been raised by potential issuers of empowerment_zone facility bonds under sec_1394 of the internal_revenue_code the code in accordance with sec_6110 this chief_counsel_advice may not be cited as precedent issue whether the definition of empowerment_zone facility bonds in sec_1394 as amended defines the new empowerment_zone facility bonds referred to in sec_1394 and sec_1394 conclusion the definition of empowerment_zone facility bonds in sec_1394 as amended defines the new empowerment_zone facility bonds referred to in sec_1394 and sec_1394 law and analysis sec_1394 states in the case of a new empowerment_zone_facility_bond such bond shall not be treated as a private_activity_bond for purposes of sec_146 and subsection c of this section shall not apply instead of being subject_to the volume_cap limitations of sec_146 or the limitations on enterprise_zone_facility bonds in sec_1394 the sec_1394 bonds have their own volume limitations which are prescribed in sec_1394 prior to being amended by the congress in sec_1394 defined new empowerment_zone_facility_bond as follows for purposes of this subsection the term new empowerment_zone_facility_bond means any bond which would be described in a if only empowerment_zones designated under sec_1391 were taken account under sec_1397b and sec_1397c this definition meant that the special volume limitations of sec_1394 applied only to empowerment_zones designated by either the secretary of housing and urban development or the secretary of agriculture under sec_1391 in the congress amended sec_1394 for purposes of bonds issued after date p l sec_1 the new language of f provides as follows for purposes of this subsection the term empowerment_zone_facility_bond means any bond which would be described in subsection a if-- a in the case of obligations issued before date only empowerment_zones designated under sec_1391 were taken into account under sec_1397c and sec_1397d and b in the case of obligations issued after date all empowerment_zones other than the district of columbia enterprise zone were taken into account under sec_1397c and sec_1397d we have been asked whether the definition of empowerment_zone facility bonds in sec_1394 as amended defines the new empowerment_zone facility bonds referred to in sec_1394 and sec_1394 the clearest indication of congress’ intent is in the language of the statute itself the new definition begins with the phrase for the purpose of this subsection this language indicates that congress intended its new definition to apply to sec_1394 the term empowerment_zone_facility_bond has the word new before it everywhere it appears in sec_1394 except when defined in f the legislative_history indicates that several earlier versions of the bill contained a conforming amendment that would have dropped the word new throughout sec_1394 see s 106th cong and s 106th cong the version that passed however left the word new in the statute there is no record of why the conforming amendment was not included in the final version we conclude that the definition of empowerment_zone facility bonds in sec_1394 as amended defines the new empowerment_zone facility bonds referred to in sec_1394 and sec_1394 the chief_counsel_advice in this letter is not in connection with any particular taxpayer or bond issue and is not binding on the internal_revenue_service it will be disclosed to the public pursuant to sec_6110 if you have any questions please feel free to contact me at
